            Case 2:20-cv-02506-JCJ Document 33 Filed 12/04/20 Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA


ANDREW PERRONG, individually and
on behalf of a class of all persons and
 entities similarly situated,
                                                       Case No. 2:20-cv-2506-JCJ
                       Plaintiff,

       v.

QUOTEWIZARD.COM, LLC,

                       Defendant.



        DEFENDANT’S OPPOSITION TO PLAINTIFF’S MOTION TO AMEND

       Defendant QuoteWizard.com, LLC (“QuoteWizard”) hereby respectfully submits its

Opposition to Plaintiff Andrew Perrong’s (“Perrong”) Motion to Amend his Complaint, which

seeks to add Kumparison, LLC (“Kumparison”) as an additional defendant. See ECF No. 31.

       The sole reason provided for the proposed amendment is that Kumparison sold Perrong’s

lead to QuoteWizard.      But this motion again ignores the fact that the lead purchased by

QuoteWizard, sold to it by Kumparison, has no connection to the allegedly illegal call at issue in

the Complaint and putative Amended Complaint. All of Perrong’s time and resources should be

dedicated to determining who made that call (i.e., the person or company identifying themselves

as “Danny” with “Cheap Insurance Rates Online.”) Perrong could determine that by, for example,

subpoenaing the owner of the telephone number that called him. Instead, Perrong is insistent on

chasing information about QuoteWizard’s lead that resulted in no (actual or even alleged) illegal

contact or conduct.

       The information gathered by QuoteWizard to date shows that:
           Case 2:20-cv-02506-JCJ Document 33 Filed 12/04/20 Page 2 of 3




        (1) Perrong signed up on or around April 17, 2020 on http://instant-auto-insurance-
            now.com/v7/ and consented to be contacted about insurance products by the website
            and its marketing partners, and QuoteWizard is a listed marketing partner;

        (2) The source of this lead is CrushingAds;

        (3) Kumparison purchased this lead and then sold to QuoteWizard with consent to contact
            Perrong;

        (4) QuoteWizard made two unsuccessful attempts to contact Perrong thereafter;

        (5) The lead and Perrong’s consent can be independently authenticated and verified; and

        (6) This lead has no connection to the allegedly illegal call identified in the Complaint and
            putative Amended Complaint from “Danny” with “Cheap Insurance Rates Online.”

It is unclear whether Kumparison has any additional information regarding this lead, but in any

event, it is entirely irrelevant to the allegedly illegal call at issue in the Complaint.

        It is inexplicable that Perrong’s counsel continues to pursue information, and even now

proposes adding a second defendant, regarding a lead that did not result in contact or violate the

TCPA. Perrong should focus solely on the allegedly illegal call at issue by determining who made

it and should go straight to the source—“Cheap Insurance Rates Online,” as may be deduced by

the number that called him. Rather than adding a second irrelevant defendant, Perrong could

simply serve a subpoena to determine the owner of the number when discovery shortly opens.

Instead, Perrong is again wasting the resources of other entities who are not responsible for the

allegedly illegal call.

        In light of the foregoing, the Court should deny Perrong’s motion to amend because it is a

further waste of this Court’s (and QuoteWizard’s) time and resources. Perrong’s counsel has

repeatedly been put on notice that (1) the lead that Kumparison sold to QuoteWizard is not

connected at all to the call from “Danny” with “Cheap Insurance Rates Online” and




                                                   2
           Case 2:20-cv-02506-JCJ Document 33 Filed 12/04/20 Page 3 of 3




(2) QuoteWizard had consent to contact Perrong anyway (but never reached him).1 Perrong’s

counsel’s sole focus should be on the admitted caller, not unrelated, innocent entities.

                                                            Respectfully submitted,

                                                            QuoteWizard.com, LLC,
                                                            By its attorneys,


                                                            /s/ Kevin P. Polansky
                                                            Kevin P. Polansky (Admitted Pro Hac Vice)
                                                            MA Bar No. #667229
                                                            kevin.polansky@nelsonmullins.com
                                                            Matthew E. Brown
                                                            PA Federal Bar No. 93541
                                                            matt.brown@nelsonmullins.com
                                                            Christine M. Kingston (Admitted Pro Hac
                                                            Vice)
                                                            MA Bar No. 682962
                                                            christine.kingston@nelsonmullins.com
                                                            Nelson Mullins Riley & Scarborough LLP
                                                            One Financial Center, 35th Floor
                                                            Boston, MA 02111
                                                            (t) (617)-217-4700
Dated: December 4, 2020                                     (f) (617) 217-4710

                                      CERTIFICATE OF SERVICE

        I, Kevin P. Polansky, hereby certify that this document has been filed electronically and is
available for viewing and downloading from the ECF system. All counsel of record have consented
to electronic service and have been served via the ECF system.

Dated: December 4, 2020                                     /s/ Kevin P. Polansky




1
  In his motion, Perrong’s counsel wrongly claims that “[b]y its own admission then, QuoteWizard has
associated Kumparison, LLC with the initial illegal telemarketing call to Mr. Perrong.” ECF No. 31, p. 3.
To the contrary, in each communication with Perrong’s counsel and each court filing, QuoteWizard’s
counsel has consistently put Perrong’s counsel on notice that its lead has no connection at all to the allegedly
illegal call from “Danny” with “Cheap Insurance Rates Online.” Perrong’s counsel has simply chosen to
ignore this.
                                                       3
